EXHIBIT D – FORM OF COMMON STOCK PURCHASE WARRANT



THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED UNLESS (1) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, (2) THE SALE IS
MADE IN ACCORDANCE WITH RULE 144 OR A BONA FIDE PLEDGE OR CUSTODIAL ARRANGEMENT
WITH RESPECT TO SUCH SECURITIES OR (3) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY IS DELIVERED STATING THAT SUCH REGISTRATION IS NOT
REQUIRED.
 

Warrant No. 1     Up to [_________] shares of

     Common Stock, subject to adjustment
 
 

Warrant



Fusion Telecommunications International, Inc.



Fusion Telecommunications International, Inc. (the "Company" or the "Issuer"), a
Delaware corporation, for value received, hereby certifies that _____, or its
registered permitted assigns, is the registered holder (the "Holder") of rights
to purchase from the Issuer up to [___________(_____)]1 (the "Warrant Number")
duly authorized, validly issued, fully paid and non-assessable shares of common
stock, par value $0.01 per share (the "Common Stock"), of the Issuer at a price
per share equal to the Warrant Price (as defined herein), subject to the terms,
conditions and adjustments set forth below in this warrant (this
"Warrant").Table of Contents



 

1.     Warrant.                                        3
2.     Reservation of Shares.                   4
3.     Transfer and Assignment.               4
4.     Taxes.                                           4
5.     Adjustments.                                 4
6.     Business Combinations                  5
7.     Lost or Stolen Warrant.                 6
8.     Agent.                                           6
9.     Notice.                                          6
10.   Miscellaneous.                               6





1.     Warrant.

The Warrant represented hereby has been issued pursuant to the Subscription and
Rights Agreement dated [INSERT INFORMATION HERE] (the “Subscription Agreement”),
and is subject to the terms and conditions thereof. Unless otherwise defined
herein, capitalized terms used herein shall have the meanings set forth in the
Subscription Agreement.



 1

--------------------------------------------------------------------------------



1.1      Warrant Number and Price; Warrant Term.

(a)      Warrant Number and Price. Subject to the provisions of this Warrant:

(i)      this Warrant entitles the Holder to purchase at any time during the
Warrant Term for the Warrant Price up to the Warrant Number of shares of Common
Stock, subject to adjustment as set forth herein;

(ii)      

The "Warrant Price" shall be a price per share equal to [INSERT INFORMATION
HERE]% of the purchase price of the Common Stock purchased2.




(b)      Warrant Term.

The "Warrant Term" shall mean from and after the Closing Date (herein defined)
until sixty months thereafter3

--------------------------------------------------------------------------------

1.2      Manner of Exercise.

(a)     The Warrant may be exercised by the Holder, in whole or in part, from
time to time during the Warrant Term, by presentation and surrender hereof to
the Issuer at its principal office with of a notice in substantially the form
attached to this Warrant as Exhibit 1 duly executed by such Holder (a "Warrant
Notice") and accompanied by payment of the Warrant Price for the number of
shares of Common Stock specified in such form. Any such exercise shall be
irrevocable. As soon as practicable after each such exercise of this Warrant,
but not later than five (5) Business Days from the receipt the Warrant Notice,
the Issuer shall issue and deliver to the Holder a certificate or certificates
for the shares of Common Stock issuable upon such exercise, registered in the
name of the Holder or its designee.



2.     Reservation of Shares.

For so long as this Warrant has not been exercised in full, the Issuer shall, at
all times prior to the end of the Warrant Term, reserve and keep available free
from any pre-emptive rights that would reduce the number of shares issuable to
the Holder under this Warrant , out of its authorized but unissued capital
stock, the number of shares of Common Stock available for exercise hereunder. In
the event the number of Common Shares plus all other shares of Common Stock
outstanding and otherwise reserved for issuance exceeds the total authorized
number of shares of Common Stock, the Issuer shall promptly take all actions
necessary to increase the authorized number of shares of Common Stock, including
causing its board of directors to call a special meeting of stockholders and
recommend such increase.



3.     Transfer and Assignment.

By accepting delivery of this Warrant, the Holder covenants and agrees with the
Issuer not to exercise the Warrant or transfer the Warrant or the Common Shares
represented hereby except in compliance with the terms of this Warrant. By
accepting delivery of this Warrant, the Holder further covenants and agrees with
the Issuer that the Warrant may not be sold or assigned, in whole or in part,
unless such sale or assignment complies with applicable federal and state
securities laws and the terms of this Warrant. As condition precedent to any
transfer, the Holder shall provide the Issuer with an opinion of counsel in such
form as the Issuer may reasonably require. If a portion of the Warrant evidenced
hereby is transferred in compliance with the terms of this Warrant, all rights
of the Holder hereunder may be exercised by the transferee provided that any
Holder of the Warrant may deliver a Warrant Notice only with respect to such
Holder's portion of the Warrant.



4.     Taxes.

The Issuer will pay all documentary stamp taxes (if any) attributable to the
issuance of Common Stock upon the exercise of the Warrant by the Holder;
provided, however, that the Issuer shall not be required to pay any tax or taxes
which may be payable in respect of any transfer involved in the registration of
the Warrant or any certificates for Common Shares in a name other than that of
the Holder of the Warrant surrendered upon the exercise of the Warrant, and the
Issuer shall not be required to issue or deliver a Warrant evidencing rights
thereunder or certificates for Common Shares unless or until the person or
persons requesting the issuance thereof shall have paid to the Issuer the amount
of such tax or shall have established to the reasonable satisfaction of the
Issuer that such tax has been paid.



5.     Adjustments.

The number of share of Common Stock issuable upon exercise of the Warrant is
subject to adjustment for stock splits, re-combinations, stock dividends and the
like, as may be determined in good faith by the Company’s Board of Directors.

6.     Business Combinations.

In case the Issuer on or after the date hereof is party to any (a) acquisition
of the Issuer by means of merger or other form of corporate reorganization in
which outstanding shares of the Issuer are exchanged for securities or other
consideration issued, or caused to be issued, by the Acquiring Person, herein
defined, or its Parent, herein defined, Subsidiary, herein defined, or
affiliate, (b) a sale of all or substantially all of the assets of the Issuer
(on a consolidated basis) in a single transaction or series of related
transactions, (c) any other transaction or series of related transactions by the
Issuer or relating to the Common Stock (including without limitation, any stock
purchase or tender or exchange offer) in which the power to cast the majority of
the eligible votes at a meeting of the Issuer's stockholders at which directors
are elected is transferred to a single entity or group acting in concert, or (d)
a capital reorganization or reclassification of the Common Stock or other
securities (other than a reorganization or reclassification in which the Common
Stock or other securities are not converted into or exchanged for cash or other
property, and, immediately after consummation of such transaction, the
stockholders of the Issuer immediately prior to such transaction own the Common
Stock, other securities or other voting stock of the Issuer in substantially the
same proportions relative to each other as such stockholders owned immediately
prior to such transaction), then, and in the case of each such transaction (each
of which is referred to herein as "Change in Control"), proper provision shall
be made so that, at the option of the Acquiring Person and upon fifteen days’
notice to the Issuer and the Holder prior to the consummation of the Change of
Control, either (i) the Acquiring Person expressly agrees to assume all of the
Issuer’s obligations under the Warrant or (ii) the Holder has fifteen (15) days
in which to exercise its rights under the Warrant. If Holder does not exercise
its rights during such fifteen (15) day period, all rights under the Warrant
shall terminate and the Warrant shall be of no further force and effect. The
Issuer, to the extent feasible, shall provide the Holder with thirty (30) days’
notice of the consummation of any Change of Control. Subject to the foregoing,
on or before the closing date under the agreement entered into with an Acquiring
Person resulting in a Change in Control, the Issuer, if applicable, shall
deliver to the Holder written notice that the Acquiring Person has assumed such
obligations. "Acquiring Person" means, in connection with any Change in Control,
(i) the continuing or surviving corporation of a consolidation or merger with
the Issuer (if other than the Issuer), (ii) the transferee of all or
substantially all of the properties or assets of the Issuer, (iii) the
corporation consolidating with or merging into the Issuer in a consolidation or
merger in connection with which the Common Stock is changed into or exchanged
for stock or other securities of any other Person or cash or any other property,
(iv) the entity or group (other than Holder or any of its affiliates) acting in
concert acquiring or possessing the power to cast the majority of the eligible
votes at a meeting of the Issuer 's stockholders at which directors are elected,
or, (v) in the case of a capital reorganization or reclassification, the Issuer,
or (vi) at the Holder's election, any Person that (A) controls the Acquiring
Person directly or indirectly through one or more intermediaries, (B) is
required to include the Acquiring Person in the consolidated financial
statements contained in such Parent's Annual Report on Form 10-K (if such Person
is required to file such a report) or would be required to so include the
Acquiring Person in such Person's consolidated financial statements if they were
prepared in accordance with U.S. GAAP and (C) is not itself included in the
consolidated financial statements of any other Person (other than its
consolidated subsidiaries). "Parent" shall mean any corporation (other than the
Acquiring Person) in an unbroken chain of corporations ending with the Acquiring
Person, provided each corporation in the unbroken chain (other than the
Acquiring Person) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. "Subsidiary" shall mean any
corporation at least 50% of whose outstanding voting stock shall at the time be
owned directly or indirectly by the Acquiring Person or by one or more
Subsidiaries.

7.     Lost or Stolen Warrant.

In case this Warrant shall be mutilated, lost, stolen or destroyed, the Issuer
may in its discretion issue in exchange and substitution for and upon
cancellation of the mutilated Warrant, or in lieu of and substitution for the
Warrant lost, stolen or destroyed, a new Warrant of like tenor, but only upon
receipt of evidence reasonably satisfactory to the Issuer of such loss, theft or
destruction of such Warrant . Applicants for a substitute Warrant shall also
comply with such other reasonable regulations and pay such other reasonable
charges as the Issuer may prescribe.



8.     Agent.

The Issuer (and any successor) shall at all times maintain a register of the
holders of the Warrant.



9.     Notice.

All notices and other communications from the Issuer to the Holder, or vice
versa, shall be deemed delivered and effective when given personally or mailed
by first-class registered or certified mail, postage prepaid, or overnight
courier, at such address as may have been furnished to the Issuer or the Holder,
as the case may be, in writing by the Issuer or such Holder from time to time.



10.     Miscellaneous.

10.1      This Warrant shall be governed by, and construed in accordance with,
the internal laws of the State of New York (including Sections 5-1401 and 5-1402
of the New York General Obligation Law) , and the Issuer hereby submits to the
non-exclusive jurisdiction of any state or federal court in the Southern
District of New York and any court hearing any appeal therefrom, over any suit,
action or proceeding against it arising out of or based upon this Warrant (a
"Related Proceeding"). The Issuer hereby waives any objection to any Related
Proceeding in such courts whether on the grounds of venue, residence or domicile
or on the ground that the Related Proceeding has been brought in an inconvenient
forum.

10.2      Any and all remedies set forth in this Warrant: (i) shall be in
addition to any and all other remedies the Holder or the Issuer may have at law
or in equity, (ii) shall be cumulative, and (iii) may be pursued successively or
concurrently as each of Holder and the Issuer may elect. The exercise of any
remedy by the Holder or the Issuer shall not be deemed an election of remedies
or preclude the Holder or the Issuer, respectively, from exercising any other
remedies in the future.

10.3   For purposes of this Warrant, except as otherwise expressly provided or
unless the context otherwise requires: (i) the terms defined in this Warrant
have the meanings assigned to them in this Warrant and include the plural as
well as the singular, and the use of any gender herein shall be deemed to
include the other gender and neuter gender of such term; (ii) accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with U.S. GAAP; (iii) references herein to "Articles", "Sections",
"Subsections", "Paragraphs" and other subdivisions without reference to a
document are to designated Articles, Sections, Subsections, Paragraphs and other
subdivisions of this Warrant, unless the context shall otherwise require; (iv) a
reference to a Subsection without further reference to a Section is a reference
to such Subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to Paragraphs and other subdivisions;
(v)  the words "herein", "hereof", "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision; (vi) the
term "include" or "including" shall mean without limitation; (vii) any
agreement, instrument or statute defined or referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statues and references to all attachments thereto and instruments incorporated
therein; and (viii) references to a Person are also to its permitted successors
and assigns and, in the case of an individual, to his or her heirs and estate,
as applicable.  

10.4     If any term or other provision of this Warrant is invalid, illegal or
incapable of being enforced by any rule of law or public policy all other
conditions and provisions of this Warrant shall nevertheless remain in full
force and effect. If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision hereof is invalid, void or
unenforceable, the undersigned agrees that the court making such determination
shall have the power to reduce the scope, duration, area or applicability of the
term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Issuer shall negotiate in good faith to modify this Warrant so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

10.5     All dollar ($) amounts set forth herein refer to United States dollars.
All payments hereunder and thereunder will be made in lawful currency of the
United States of America

10.6     The Issuer may not assign its obligations under this Warrant other than
by operation of law or in connection with a merger or sale of all or
substantially all of the Issuer's assets or stock or a Change in Control of the
Issuer. Subject to the terms hereof, Holder may assign, pledge, hypothecate or
transfer any of the rights and associated obligations contemplated by this
Warrant, in whole or in part, at its sole discretion (including, but not limited
to, assignments, pledges, hypothecations and transfers in connection with
hedging transactions with respect to this Warrant).
 
10.7     The Issuer has agreed to register the shares of Common Stock issuable
upon exercise of this Warrant to the extent set forth in the Subscription
Agreement. The Issuer will not be obligated to deliver any Registrable
Securities, and there are no contractual penalties for failure to deliver any
such securities, if a registration statement is not effective at the time of
exercise

10.8       The failure or inability of the Issuer to maintain the effectiveness
of such registration statement shall not in any way prevent the expiration of
this Warrant at the end of the Warrant Term.     

Notwithstanding anything herein to the contrary, if a Holder upon any Warrant
exercise does not consent to accept unregistered Common Stock in lieu of
Registered Common Stock, then such Holder’s Warrant Notice shall be deemed,
without any further action, to have been withdrawn. Moreover, in no event is the
Issuer obligated to settle any Warrant exercise, in whole or in part, for cash.



This Warrant shall not be valid unless signed by the Issuer.

[Remainder of Page Left Blank Intentionally]


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Warrant to be signed by its duly
authorized officer.



> Dated: [INSERT INFORMATION HERE]
>   
> 
> FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
> 
> 
> 
> By: ______________________
> Name: [INSERT INFORMATION HERE]
> Title: [INSERT INFORMATION HERE]



--------------------------------------------------------------------------------

Exhibit 1



[FORM OF WARRANT NOTICE]



(To Be Executed Upon Exercise Of Warrant)



[DATE]



Fusion Telecommunications International, Inc.
420 Lexington Avenue, Suite 1718
New York, New York 10170
Attention:          [____________]



Re:     Exercise of Warrant



Ladies and Gentlemen:
 

The undersigned is the registered holder of a warrant (the "Warrant") evidencing
certain rights to purchase shares of Fusion Telecommunications International,
Inc. (the "Issuer") and hereby elects to exercise the Warrant to purchase ______
shares of Common Stock (as defined in the Warrant) and hereby delivers via wire
transfer of immediately available United States funds $____________ in exchange
for such shares of Common Stock, all in accordance with the terms of such
Warrant.



In accordance with the terms of the attached Warrant, the undersigned requests
that certificates for such shares be registered in the name of and delivered to
the undersigned at the following address:



[TO BE ADDED]



[If the number of shares of Common Stock specified above is less than the total
number of shares of Common Stock remaining under the Warrant, insert the
following -- The undersigned requests that a new Warrant substantially identical
to the attached Warrant be issued to the undersigned evidencing rights to
exercise additional Warrants equal to the number of shares of Common Stock
called for on the face of the current Warrant, as adjusted, minus the gross
number of shares of Common Stock delivered to the undersigned in accordance with
this Notice.]



HOLDER



By:____________________________________                         Name:

Title:



By:____________________________________                         Name:

Title:





--------------------------------------------------------------------------------





1    Insert [INSERT INFORMATION HERE]% of the number of shares of Common Stock
issued to the holder

2    [INSERT INFORMATION HERE]% of price of Issuer’s Common Stock determined at
the closing date under the Subscription Agreement (the “ Closing Date”), as
adjusted pursuant to this Warrant.

3    Date is 60th monthly anniversary of Closing Date.